OPINION AND ORDER
GANT, Deputy Chief Justice.
Movant is presently charged in a disciplinary proceeding before the Kentucky Bar Association with violation of the Code of Professional Conduct. The movant was convicted in the United States District Court for the Eastern District of Kentucky on five counts of an indictment charging him with willfully and knowingly filing false and fraudulent federal income tax returns. He was temporarily suspended from practice on July 2, 1987, pending a final determination of the charges on the merits.
Movant has now moved to resign from the Kentucky Bar Association and to resign his license to practice law in this Commonwealth. The Kentucky Bar Association has responded that it has no objection to the motion to resign.
It is therefore ordered that the motion of Frank Reaves, Jr. to resign from the Kentucky Bar Association and to resign his license to practice law in this Commonwealth is granted.
It is further ordered that:
1. Movant shall not be permitted to engage in the practice of law in the Commonwealth of Kentucky as defined by SCR 3.020 until such time as the Supreme Court of Kentucky enters an order reinstating his license to practice law.
2. Movant shall not file an application for reinstatement for a period of five years from July 2, 1987.
3. Any application for reinstatement filed by movant shall be governed by SCR 3.520, reinstatement in cases of disbarment, or any subsequent amendment to SCR 3.520.
4. All disciplinary proceedings pending against movant shall be terminated and the cost thereof shall be paid by movant in accordance with SCR 3.450(1) and SCR 3.480(3).
5. Movant shall notify all clients for whom he is actively involved in litigation and similar legal matters, of his inability to continue to represent them and of the necessity and urgency of promptly retaining new counsel. Such notification shall be by letter duly placed in the United States mail within 10 days of the date of this order, and movant shall simultaneously provide a copy of all such letters to the director of the Kentucky Bar Association.
*66GANT, LAMBERT, LEIBSON, STEPHENSON, VANCE and WINTERSHEIMER, JJ., concur.